DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-2, 4-10 are pending.
Claim 3 is cancelled.
Claims 11-20 remain withdrawn.
Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks, filed 06/16/2022, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn. 
Applicant’s arguments in combination with amendments, see claims and remarks, filed 06/16/2022, with respect to the rejections of claims 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20130109989 granted to Busse et al. (previously presented) in view of US Pat Pub No.20200029834 granted to Tang et al. (previously presented) in further view of US Pat Pub No. 20160217565 granted to Mozer et al. for claims 1-2, and 4-10.
Claim 3 has been cancelled, therefore all previous objections and rejections of claim 3 are now moot and withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 has been amended to include “identify[ing] … diastolic heart failure” in line 4. Although various sections of the specification provides, in information regarding identifying “systolic” and “diastolic” of the heart, the specification as originally submitted does not provide proper support for identifying diastolic heart failure. Additionally, the applicant has not pointed out to any section of the application where support for this limitation can be found. Therefore, the limitation is considered to be new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20130109989 granted to Busse et al. (hereinafter “Busse”) in view of US Pat Pub No.20200029834 granted to Tang et al. (hereinafter “Tang”) in further view of US Pat Pub No. 20160217565 granted to Mozer et al. (hereinafter “Mozer”).
Regarding claim 1, Busse discloses a system, comprising: a wireless tri-axial seismocardiography device (para 0009), comprising: a housing comprising a skin contact surface configured to contact skin of a user's chest wall and an outer surface disposed away from and facing away from the skin contact surface (para 0032, 0053, fig 4a); and the housing and configured to support and interconnect: a processor (fig. 4a); a three-axis accelerometer module comprising an Inertial Measurement Unit (IMU) (para 0054 “three-axis accelerometer 14”, 0055 “an example of a three-axis accelerometer …is a MEMS inertial sensor”); a communication module configured to communicate with a remote server over a computer network (para 0051, 0059 “radio device 22 is provided to transmit the digital signals to the computing device 12); a power source (figs 4a-b, par a0054, power source 16); a time base (para 0037, 0042 “The ballistocardiograph data may thus comprise multidimensional time series data indicative of heart motion of the subject concurrently measured along an x-axis, y-axis and z-axis”); and memory (para 0011); wherein, the processor is configured to cause the IMU of the three-axis accelerometer module, when the device is positioned on the user's chest in a predetermined orientation during a test, to detect, sample and digitize movement vectors of the user's chest caused by the user's heart beats over a predetermined period of time in each of x, y and z directions (fig. 4a, para 0053, “analog to digital converter 18 is provided in communication with the three-axis accelerometer 14 to receive three separate analog ballistocardiograph signals corresponding to each axis of the three-axis accelerometer 14 and convert the three separate analog signals into digital signals”), and to store the digitized movement vectors in the memory together with time-stamp information generated by the time base and to send the time-stamped digitized movement vectors to at least one of the remote server using the communication module (para 0043, 0051, 0055). Busse fails to explicitly disclose providing a printed circuit board (PCB) disposed in the housing and the communication module configured to communicate with an app on a mobile device. 
Tang teaches a similar system and device which includes a body-worn patch sensor 10, worn on the chest of a patient, configured to wirelessly transmit data to an external device (para 0052, fig. 1). The device includes a three-axial digital accelerometer to measure three time-dependent motion waveforms (para 0059). The patch sensor uses flexible circuits (para 0053) and transmits data to a gateway 22…which can be a mobile telephone…(para 0066). This allows the wearable device to provide a comfortable, easy-to-wear, and lightweight device (para 0010) that can capture and transmit data to an external gateway that can be used to provide monitoring the patient from locations inside and outside the hospital (para 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Busse with the teachings of Tang to provide a device having a flexible circuit and configured to transmit data to a mobile device in order to provide the predictable result of providing a lightweight, easy-to-wear device that allows for monitoring the patient from locations inside and outside the hospital

Busse as modified by Tang renders the limitations above obvious but fails to disclose wherein the remote server being configured to determine, from the time-stamped digitalized movement vector, a unique plurality of fiduciary markers in at least one cardiac cycle of the user and, based on the unique plurality of fiduciary markers, positively determine an identity of the user from amongst a plurality of users. 

Mozer teaches a health and fitness monitoring device which includes a computing device 102 that is communicatively coupled to one or more biometric sensors 104 wherein the computing device 102 can be a mobile device, such as a smartphone, a tablet, or a wearable device (para 0015). Biometric sensors 104 can comprise any type or combination of sensors/devices that are operable for capturing biometric data,... an ECG monitoring device (for capturing electrical activity of the heart) (para 0016). The computing device 102 and biometric sensors 104, system environment 100 includes a biometric authentication subsystem 106 that receives biometric data captured from a user 108 via biometric sensors 104, convert the biometric data into a computational format, and determines the identity of user… biometric authentication system 106 can be a heart-based system and can operate on biometric data corresponding to ECG-based heart monitor signals. (para 0017). Mozer shows that it is known to use ECG-based heart rate monitor signal to identify the identity of the user in order to provide simpler and more secure alternatives to password-based authentication (para 0002). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Busse as previously modified by Tang to include authenticating the identity of the user using the biometric data (ECG based heat monitor data) to provide the predictable result of providing simpler and more secure alternatives to password-based authentication. 


Regarding claim 2, Busse as modified by Tang and Mozer (hereinafter “modified Busse”) renders the system of claim 1 obvious as recited hereinabove, Busse discloses wherein the sensor is configured to attach to a lower part of the sternum (para 0050 “sensor device 10 is placed on the sternum”), Busse discusses using conductive strips as shown in figure 5 and paragraphs 0062 to attach the device to the chest of the patient. Tang teaches further comprising at least one of a chest strap configured to encircle the user's chest and to secure the device onto the user's chest wall and a single gel- electrode (para 0004). 

Regarding claim 4, modified Busse renders the system of claim 1 obvious as recited hereinabove, Busse discloses wherein the remote server is configured to generate, from the time-stamped digitized movement vectors, a heart performance index configured to provide an indication of health and fitness of the user's heart and to send the generated heart performance index to the mobile device for display to the user (para 0037, 0076-0078, fig. 5).  


Regarding claim 5, modified Busse renders the system of claim 1 obvious as recited hereinabove, Busse discloses wherein the fiduciary markers are determined along with a time and force measurement (para 0083 “Each value in the aggregate sequence may be indicative of a net magnitude of heart motion, force, vibration, or other quantity, obtained for example by taking a norm over vector components, such as spatial x-axis, y-axis and z-axis components”; fig 6, “time series data”) and include at least some of: atrial systole (AS); mitral valve closure (MVC); aortic valve opening (AVO); isovolumic contraction (IC); rapid ejection period (REP); aortic valve closure (AVC); mitral valve opening (MVO), and early diastole (E wave or rapid filling) (para 0082).  

Regarding claim 6, modified Busse renders the system of claim 5 obvious as recited hereinabove, Busse discloses, wherein the remote server is further configured to calculate, from at least some of the fiduciary markers, at last one of isovolumic contraction time (IVCT), isovolumic relaxation time (IVRT), systolic ejection period and diastolic period and to generate a heart performance index therefrom and to send the generated heart performance index to the mobile device for display to the user by the app (para 0082, 0101). 

Regarding claim 7, modified Busse renders the system of claim 6 obvious as recited hereinabove, Busse discloses wherein the remote server is further configured to detect, changes to at least some of IVCT, IVRT, systolic ejection period and diastolic period over consecutive tests and to provide therefrom indicators of changes over time in the efficiency of the user's heart (para 0100, 0102, 0147, fig. 5, 16) and to identify systolic heart and diastolic heart failure (para 0082 “a specified time interval can correspond to a certain portion of the cardiac cycle such as atrial systole, ventricular systole or cardiac diastole, or to an interval between two or more cardiac events”; it is noted that failure can be identified from this information.).  

Regarding claim 8, modified Busse renders the system of claim 1 obvious as recited hereinabove, Busse discloses wherein the processor, the three-axis accelerometer module, and the time base are configured to sample and digitize the movement vectors of the user's chest in each of x, y and z directions at least as often as every 2 ms within a range of at least +/-2g at an acceleration resolution of 0.25mg or smaller (para 0048 “sample rate of 500 samples per second (it is noted that the applicant’s own specification recites “or once every 2 ms” which is equal to 500 samples per second; also see 0067, 0092).  Additionally, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 9, modified Busse renders the system of claim 1 obvious as recited hereinabove, Busse discloses wherein the time-stamped digitized movement vectors are configured to enable at least the remote server to determine a rate and manner with which the user's heart twists and untwists across the x, y and z axes over time (para 0063 discussing “obtaining ballistocardiograph data indicative of heart motion of the subject measured along a plurality of spatial axes”).  

Regarding claim 10, modified Busse renders the system of claim 1 obvious as recited hereinabove, Busse discloses wherein the time-stamped digitized movement vectors are configured to enable at least the remote server to identify mitral or aortic insufficiency or stenosis as sharp changes in direction during isovolumic contraction time (IVCT) and isovolumic relaxation time (IVRT) (para 0082).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792